Citation Nr: 1432764	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for schizophrenia. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.  This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 30 percent disability rating for schizophrenia.

On April 22, 2013, the Board issued a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), the Court issued an order in December 2013 that remanded the case to the Board for readjudication, and issuance of a new decision.

In an October 2013 rating decision, the RO granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved and is no longer in appellate status.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC. 


 ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, based on the JMR, the Court remanded the Board's decision.  Accordingly, in order to prevent prejudice to the Veteran, the April 2013 decision of the Board that denied a rating in excess of 70 percent for the service-connected schizophrenia must be vacated, and a new decision will be entered as if the April 2013 decision by the Board had never been issued.


REMAND

With regard to the claim for a disability rating in excess of 70 percent for schizophrenia, during the December 2012 hearing before the Board, the Veteran testified that his symptoms had increased in severity since the most recent October 2009 VA examination.  Specifically, he asserted that he experienced multiple daily anxiety attacks, anger problems, auditory hallucinations, short term memory problems, and suicidal ideation.  Moreover, he stated that he had not worked since 1984.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, in a June 2013 Authorization and Consent to Release Information to VA form, the Veteran indicated that he received ongoing treatment for his schizophrenia at the VA Medical Center in Salisbury, North Carolina.  The record contains VA outpatient treatment records to May 2013; thus, VA must obtain any VA outpatient treatment records from May 2013 to the present.  See 38 C.F.R. § 3.159 (c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the Veteran also stated that he received treatment in 2013 from a private physician, C.C, for his service-connected schizophrenia.  On remand, VA must obtain and associate such records with the Veteran's claims files.  See 3.159 (c)(1) (2013).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his service-connected schizophrenia.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Salisbury, North Carolina from May 2013 to the present, as well as any private treatment records from C.C., the Veteran's private physician dated in 2013.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected schizophrenia.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's schizophrenia symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



